Name: Commission Regulation (EC) No 2218/94 of 13 September 1994 establishing temporary arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon
 Type: Regulation
 Subject Matter: prices;  trade policy;  fisheries;  trade
 Date Published: nan

 14. 9 . 94 No L 239/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2218/94 of 13 September 1994 establishing temporary arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Article 1 This Regulation establishes temporary arrangements for retrospective Community surveillance of imports of Atlantic salmon classified within CN codes ex 0302 12 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13 Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1 891 /93 (2), and in particular Article 24 (2) thereof, Whereas the Community salmon market suffers from serious difficulties in the last quarter of the year ; whereas this situation may cause serious disturbances likely to endanger the objectives of Article 39 of the Treaty ; whereas in such circumstances it should be possible for the necessary measures to be adopted without delay ; Article 2 1 . The Member States shall notify the Commission every week of quantities and free-at-frontier prices for each type of commercial presentation of products imported into the customs territory of the Community, in accordance with the particulars set out in the Annex. 2. The free-at-frontier price shall for the purposes of this Regulation be the customs value. Article 3 This Regulation shall enter into force on 15 September 1994. It shall apply until 31 December 1994. Whereas temporary arrangements therefore need to be established for retrospective Community surveillance of imports of Atlantic salmon covered by CN codes ex 0302 12 00, ex 0303 22 00 , ex 0304 10 13 and ex 0304 20 13, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15 . 7. 1993, p . 1 . No L 239/2 Official Journal of the European Communities 14. 9 . 94 ANNEX Species : Atlantic salmon (Salmo salar) CN codes : ex 0302 12 00 ex 0303 22 00 ex 0304 10 13 ex 0304 20 13 Quality : Superior or ordinary Member State : Country of origin : Date of import : Description of product Quantity imported(in kg) Unit price (ECU/kg) Whole Gutted Gutted without head Fillets